Citation Nr: 1827471	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-31 745A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision from Regional Offices (RO) in Cleveland, Ohio.

In May 2017, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for further evidentiary development.

On March 29, 2018, the Board issued a decision that, among other things, denied the claim for entitlement to a TDIU.

The Board acknowledges that the March 2018 decision also denied the claim for entitlement to an initial rating in excess of 10 percent for diabetes mellitus.  As the submission of additional evidence does not impact the denied diabetes mellitus claim, this part of the March 2018 decision should not and is not vacated.  Further, in March 2018 the Board remanded the claim for entitlement to service connection for depression, which remains undisturbed.

The claim for a TDIU is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).    

From March 9, 2018 to March 22, 2018, the Veteran submitted additional evidence pertinent to his TDIU claim.  The evidence was associated with the electronic claims file in April 2018.  The Board did not consider the pertinent additional evidence prior to issuance of the March 29, 2018 decision that denied the claim for entitlement to a TDIU.  This constitutes a denial of due process.  38 C.F.R. § 20.904 (2017).

Accordingly, the portion of the March 29, 2018 Board decision addressing the issue of entitlement to a TDIU is vacated.


REMAND

In December 2011and October 2017 VA Form 21-8940s, the Veteran claimed that he was unable to work due to his service-connected posttraumatic stress disorder (PTSD).  In an October 2017 statement, he reported that he was working, but contended that he was entitled to a TDIU because his employment was in a sheltered environment.  However, in newly submitted evidence, he indicated that he was no longer employed, and attributed his resignation to stress.  See March 2018 VA Form 21-4138 and Resignation Letter.  As this evidence suggests potential worsening of the Veteran's service-connected PTSD symptoms since his November 2017 examination, a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303   (2007).  

As indicated in the introduction, in March 2018 the Board remanded the claim of entitlement to service connection for depression, claimed as secondary to service-connected PTSD, for issuance of a supplemental statement of the case (SSOC).  As the stated reason for the Veteran's unemployability is stress, the TDIU claim is inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the issue of TDIU, therefore, must be deferred until the intertwined issue is either resolved or prepared for appellate consideration. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the claim is REMANDED for the following action:

1. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

2. After adjudication of service connection for depression (see March 2018 Board Remand), schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD disability.

The examiner must review the claims file in conjunction with the examination, to include prior VA examination reports and the Veteran's own statements - including his March 2018 resignation letter.
  
The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

3. Then readjudicate the appeal.  If the claim remains denied, issue a SSOC to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



	                        ____________________________________________
	DAVID GRATZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



